Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Claims Status
Claims 1-9 and 11-16 are pending and stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-9, 11-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLORES (PT 109778 A1, hereinafter FLORES) in view of ZENG et al. (CN202906548 U, hereinafter ZENG).
                               
    PNG
    media_image1.png
    465
    320
    media_image1.png
    Greyscale

                   
    PNG
    media_image2.png
    361
    558
    media_image2.png
    Greyscale

As per claim 1, FLORES discloses a portable charging device, comprising: 
an adapter main body (See Fig.1, Item#3, discloses a charger body); 
multiple input wires (See Fig.1, Items#5 and 6, disclose a plurality of input wires), wherein a head end of each of the multiple input wires is assembled with a power plug (See Fig.1, tems#1 and 2, disclose a plurality of power plugs connected to the end of each wire), and a tail end of each of the multiple input wires is assembled to the adapter main body (See Fig.1, discloses input wires 5 and 6 are assembled into the body of the adaptor 3); and 
at least one output wire, wherein a head end of each output wire is assembled to the adapter main body (See Fig.1, Item#7, discloses an output wire connected to the body of the charging adaptor), and a tail end of each output wire is assembled with a charging terminal (See Fig.2, Item#5, discloses a charging end comprising an output charging terminal which is connected to the vehicle 4 as shown in Fig.1);
 wherein at least two of the power plugs are simultaneously inserted into corresponding power sockets for acquiring multiple commercial alternating current powers from the corresponding power sockets (See FLORES Page 2, Par.5 discloses “. Figure 1 represents the principle diagram of the scenario of obtaining a load current of 32 amperes from two sockets (pointers 1 and 2 of figure 1) of the residential type of 16 amperes of current admissible each.”, also Page 3, Par.3 discloses “The system described with two inputs allows a total load current up to 32 amperes being limited by the maximum allowable current in the conduit and by the socket and the domestic socket of each of the two inputs that is 16 amperes. The system of the present invention thus makes it possible to increase the current provided by the charger through the use of various charger power inputs without the need for special installations, sockets and plugs.” FLORES also clearly discloses in Page 2, Par.6 that the adaptor allows the vehicle to plug into 3 sockets to allow for the reception of a total of 48 amps from 3 sockets rated at 16 amps). However FLORES does not disclose the adapter main body is configured to convert [[an]] the multiple commercial alternating current powers acquired simultaneously corresponding power sockets into a direct current power adapted to the device to be charged.
ZENG discloses an off-board vehicle charger configured to convert the receive commercial alternating current power acquired from the corresponding power socket into a direct-current power adap6ed to the device to be charged (See Fig.2, Item#2, and Par.28 disclose an AC/DC converter connected to AC input and protective circuit 1 and the output is connected to protection circuit 3 and DC charging interface and cable 4).
FLORES and ZENG are analogous art since they both deal with vehicle off-board battery chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FLORES with that of ZENG by adding the AC to DC conversion circuit to the charging adaptor for the benefit of charging the vehicle of a battery which does not include an onboard charging circuit including a rectifying circuit.

As per claim 11, FLORES discloses a charging connector, comprising: 
a charging main body (See Fig.1, Item#3, discloses a charger body), provided with an output terminal and multiple input terminals (See Fig.1, Items#5 and 6, disclose a plurality of input wires, also see Fig.1, Item#7, discloses an output wire connected to the body of the charging adaptor), wherein the output terminal is used for connecting with a device to be charged (See Fig.,1, Item#4, discloses a vehicle connected to the output of the charger 3 via a cable 7), and each of the input terminals comprises a power plug for electrically connecting with a corresponding power socket to acquire electrical power (See Fig.1, tems#1 and 2, disclose a plurality of power plugs connected to the end of each wire), 
wherein at least two of the power plugs are simultaneously inserted into the corresponding power sockets for acquiring multiple commercial alternating current powers from the corresponding power sockets and the charging main body comprises a casing in which a circuit board is provided (See FLORES Page 2, Par.5 discloses “. Figure 1 represents the principle diagram of the scenario of obtaining a load current of 32 amperes from two sockets (pointers 1 and 2 of figure 1) of the residential type of 16 amperes of current admissible each.”, also Page 3, Par.3 discloses “The system described with two inputs allows a total load current up to 32 amperes being limited by the maximum allowable current in the conduit and by the socket and the domestic socket of each of the two inputs that is 16 amperes. The system of the present invention thus makes it possible to increase the current provided by the charger through the use of various charger power inputs without the need for special installations, sockets and plugs.” FLORES also clearly discloses in Page 2, Par.6 that the adaptor allows the vehicle to plug into 3 sockets to allow for the reception of a total of 48 amps from 3 sockets rated at 16 amps, also see Fig.2, discloses the circuit inside the charger 3). However, FLORES does not disclose wherein the circuit board is configured to convert [[an]] the multiple commercial alternating current powers acquired simultaneously corresponding power sockets into a direct current power adapted to the device to be charged.
ZENG discloses an off-board vehicle charger configured to convert the receive commercial alternating current power acquired from the corresponding power socket into a direct-current power adap6ed to the device to be charged (See Fig.2, Item#2, and Par.28 disclose an AC/DC converter connected to AC input and protective circuit 1 and the output is connected to protection circuit 3 and DC charging interface and cable 4).
FLORES and ZENG are analogous art since they both deal with vehicle off-board battery chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FLORES with that of ZENG by adding the AC to DC conversion circuit to the charging adaptor for the benefit of charging the vehicle of a battery which does not include an onboard charging circuit including a rectifying circuit.

As per claims 5 and 12, FLORES and ZENG disclose the portable charging device and the charging connector of claims 1 and 11 as discussed above, wherein multiple power plugs have a same rated current (See FLORES, Page 2, Pars.5-6, disclose each outlet comprising a 16 Amps output).

As per claims 7 and 14, FLORES and ZENG disclose the portable charging device and the charging connector of claims 1 and 11 as discussed above, wherein multiple power plugs comprise at least one of a single-phase plug and a three-phase plug (See FLORES, Page 3, Par.1, disclose a single phase line 12 and a neutral L3).

As per claims 8-9 and 15-16, FLORES and ZENG disclose the portable charging device and the charging connector according to claims 1 and 11 as discussed above, however FLORES and ZENG are silent regarding wherein at least one of power plugs has a tab-shaped pin or needle shaped pin (See FLORES, Fig.1, Items#1 and 2, disclose 2 plugs to attach to external power source). However, needle-shaped and tab-shaped pins are well known in the art and it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the invention disclosed by FLORES and ZENG to either have needle or tab shaped pins for the benefit of matching the configuration of the outlet.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLORES in view of ZENG and in further view of NAMBA et al. (US 2017/0297446 A1, hereinafter NAMBA).
As per claim 2, FLORES and ZENG disclose the portable charging device according to claim 1 as discussed above, however FLORES and ZENG do not disclose wherein one side of the adapter main body is provided with an opening for tail ends of the multiple input wires to pass through the opening simultaneously.
NAMBA discloses a vehicle charging circuit wherein one side of the adapter main body is provided with an opening for tail ends of the multiple input wires to pass through the opening simultaneously (See Fig.3, Items#151,152 and 153, and Par.83, disclose a plurality of input lines for L1 phase, L2 phase and neutral line, all entering the charging circuit 14 via a single opening).
FLORES, ZENG and NAMBA are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FLORES and ZENG with that of NAMBA by using a single opening for the benefit of providing a charger housing with greater water resistance since it has limited number of openings through which water may enter.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLORES in view of ZENG and in further view of CHARLES et al. (US 5,160,852, hereinafter CHARLES).
As per claim 3, FLORES and ZENG disclose the portable charging device according to claim 1 as discussed above, however FLORES and ZENG do not explicitly disclose wherein multiple openings is provided on one side of the adapter main body for the tail end of each of the input wires to pass through a corresponding opening respectively.
CHARLES discloses power adapter wherein multiple openings is provided on one side of the adapter main body for the tail end of each of the input wires to pass through a corresponding opening respectively (See Fig.1, discloses 2 cords 11 and 12 entering the junction box body 10 through multiple openings via dual connectors 30).
FLORES, ZENG and CHARLES are analogous art since they all deal with power adaptors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FLORES and ZENG with that of CHARLES by using multiple openings for the input wires to pass through for the benefit of allowing the wires into the portable charger  while sizing the openings specifically to match that of each wire for the benefit of securely fitting and waterproofing the charger housing.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLORES in view of ZENG and in further view of JUNG et al. (US 2016/0059731 A1, hereinafter JUNG).
As per claim 4, FLORES and ZENG disclose the portable charging device according to claim 1 as discussed above, however FLORES and ZENG do not disclose wherein multiple connector male terminals is assembled on one side of the adapter main body; and a connector female terminal is assembled on the tail end of each of the input wires for connecting with a corresponding connector male terminal.
JUNG discloses a vehicle charging device comprising a connector male terminal assembled to one side of the adaptor main body; and a connector female terminal is assembled on the tail end of the input wire for connecting with the corresponding male terminal (See Figs.2 and 3, Item#131b comprising a male connector at the end of the wire and a female connector 123a assembled to the body of the charger 120).
FLORES, ZENG and JUNG are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FLORES and ZENG with that of JUNG by using the disclosed male/female configuration for the benefit of allowing the exchange of the external wire in case of malfunction or to replace an existing wire with a different wire having a different socket configuration.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLORES in view of ZENG and in further view of LANGGOOD et al. (US 2010/0117453 A1, hereinafter LANGGOOD).
As per claims 6 and 13, FLORES and ZENG disclose the portable charging device and the charging connector according to claims 1 and 11 as discussed above, however FLORES and ZENG do not disclose wherein at least one of multiple power plugs has a rated current less than a rated current of another power plug.
LANGGOOD discloses a power supply for electronic devices comprising a plurality of connecting wires wherein at least one of multiple power plugs has a rated current less than a rated current of another power plug (See LANGGOOD, Fig.1, Items#34 and 36, disclose 2 power plugs connected to two different power outlets; the first plug is a 2 prong plug to attach to a 2 prong power outlet 41 operating at 10A and the second is a 3 prong power plug to attach to a 3 prong power outlet operating at 15A, also Par.34, discloses matching the power of the outlet to the connector).
FLORES, ZENG and LANGGOOD are analogous art they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FLORES and ZENG with that of LANGGOOD by using different power plugs with different current rating for the benefit of increasing the compatibility of the charging device among different electrical distribution by allowing the device to be powered under a wider variety of electrical loading scenarios systems (See LANGGOOD, Par.20).
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in view of the new grounds of rejection. Without acquiescing to the applicant’s arguments the examiner has provided a new prior art reference ZENG, which discloses an off-board vehicle charger comprising an AC to DC converter which receives the input AC and converts to DC output to charge the battery of the vehicle. FLORES discloses a charger which receives a plurality of AC input sockets and combines the current from the input sockets to provide for example 48 Amps from 3-16 Amp sockets. The combination would provide a portable charger which combines the plurality of AC input current and converts them to an output DC to charge a vehicle battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859          

/EDWARD TSO/            Primary Examiner, Art Unit 2859